Citation Nr: 1403744	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  08-30 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to separate service connection for a right foot disability manifested by discoloration and swelling, to include as secondary to service-connected disability, for accrued benefits purposes.

2.  Entitlement to a disability rating in excess of 60 percent for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, prior to August 15, 2005, for accrued benefits purposes.

3.  Entitlement to a disability rating in excess of 80 percent for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, from August 15, 2005, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

J.M. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to June 1947.  The Veteran died in October 2005.  The appellant is the Veteran's surviving spouse.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in December 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  During the pendency of the appeal, a September 2008 rating decision awarded an increased rating of 80 percent for the right sciatic nerve paralysis, effective August 15, 2005, for accrued benefits purposes.  In November 2008, the appellant disagreed with the rating assigned and the effective date of the award of the 80 percent rating. 

The appellant appealed the Board's July 2009 decision, which, in pertinent part, denied the appellant's claim of entitlement to separate service connection for a right foot disability to include as secondary to a service-connected disability, and a disability rating in excess of 80 percent for incomplete paralysis of the right sciatic nerve, both for accrued benefits purposes, to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court vacated the Board's July 2009 decision with respect to the issues above and remanded the claims to the Board for action consistent with the judgment.  The Board remanded these matters in September 2011 to schedule the appellant for another Board hearing.  The RO provided the appellant a hearing in January 2012.  

The Board issued a decision in June 2012 and denied the issues on appeal.  In July 2012, the appellant, through her representative, filed a motion to vacate the June 2012 decision.  It was argued that her representative did not have the opportunity to review the file and submit additional argument on the appellant's behalf.  The undersigned granted the motion to vacate the June 2012 decision.  An October 2013 written argument has been presented and associated with the claims file.  As such, the Board may proceed with a decision at this time.  

The appellant testified during a hearing before the undersigned Veterans Law Judge in January 2012.  A transcript of this hearing is of record.  The record also contains a transcript of a Board hearing conducted in January 2009 by a Veterans Law Judge who is no longer employed with the Board.

The appellant submitted additional evidence in February 2012.  The appellant indicated that she waived her right to have the case remanded to the AOJ for initial consideration of the additional evidence in April 2012.  The Board accepts the additional evidence for inclusion into the record on appeal.   See 38 C.F.R. § 20.1304 (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The claims of entitlement to separate service connection for a right foot disability and entitlement to an increased rating for incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, were pending at the time of the Veteran's death in October 2005.

2.  The appellant is the Veteran's surviving spouse who filed a claim for accrued benefits within one year of the date of his death.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, at the time of the Veteran's death, that the Veteran had a separate disability (to include a circulation disorder) manifested by discoloration and/or swelling of the right foot, and the evidence of record at the time of the Veteran's death showed that right foot swelling was associated with the Veteran's service-connected sciatic nerve disability, as currently contemplated in the assignment of the current disability rating.

4.  A claim for an increased disability rating for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity was filed August 15, 2005; there was no pending claim for increase prior to that date; and the evidence indicates that an increase in disability warranting the grant of an 80 percent disability rating occurred more than one year prior to the date of claim.

5.  The evidence shows that, at the date of death, the Veteran was in receipt of the maximum schedular rating of 80 percent for his service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, and any increase under an alternative diagnostic code would violate the amputation rule.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to accrued benefits based on a pending claim of entitlement to separate service connection for a right foot disability manifested by discoloration and swelling, to include as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5121 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310, 3.1000 (2013).

2.  The criteria for entitlement to a disability rating in excess of 60 percent for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, prior to August 15, 2005, for accrued benefit purposes, have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 3.105(a), 3.157(b)(l), 3.400, 4.1-4.7, 4.68, 4.124a, Diagnostic Code 8520 (2013).

3.  The criteria for entitlement to a disability rating in excess of 80 percent for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, from August 15, 2005, for accrued benefit purposes have not been met.  38 U.S.C.A. §§ 1155, 5121 (West 2002); 38 C.F.R. §§ 4.1-4.7, 4.68, 4.124a, Diagnostic Code 8520 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Duty to Notify

After careful review of the claims folder, the Board finds that a VA letter dated in December 2005 satisfied the duty to notify provisions prior to the initial AOJ decision in December 2006.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the December 2005 VCAA letter informed the appellant of how to substantiate her claims for accrued benefits.  Specifically, the appellant was notified that VA pays accrued benefits when a person dies before receiving a benefit in which he or she was entitled based on existing ratings, decisions or evidence in the file at the time of his or her death, but the benefits were not paid before the Veteran's death and she is the surviving spouse of the Veteran or she paid the expenses of the deceased Veteran's last sickness and burial.  This letter notified the appellant of her and VA's respective duties for obtaining evidence.

As for VA's duty to assist, the outcome of an accrued benefits claim hinges on the application of the law to evidence, which was in the file at the time of the Veteran's death.  See 38 C.F.R. § 3.1000(a) (2013).  "Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's death." 38 C.F.R. § 3.1000(d) (2013).  Documents generated from a VA facility are deemed constructively in VA's possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The appellant testified in January 2012 that she believes that VA treatment records are missing from the Veteran's claims file.  She explained that the Veteran underwent examinations in 1948 at Pratt General Hospital, which was a VA hospital at that time.  Id.  A review of the record shows that there are treatment records from Pratt General Hospital in April 1947 in the Veteran's service treatment records.  The claims file indicates that the Veteran received treatment for residuals of a gunshot wound from November 1946 to June 1947 at Pratt General Hospital while in service.  The record also contains several VA examinations dated in 1948 with respect to the residuals of the gunshot wound.  These VA examinations were conducted in New York and not at Pratt General Hospital in Coral Gables, Florida.  The evidence also reveals that the Veteran's address in 1948 was in New York.  Thus, it appears that the appellant may have been mistaken with respect to the year in which the Veteran received treatment at Pratt General Hospital for his residuals of gunshot wound.  Accordingly, the Board finds that the claims file contains all of the records that were in VA's possession at the time of the Veteran's death.

In this case, the claims file contains the following records at the time of the Veteran's death: the Veteran's service treatment records, VA examinations dated in March 1948, April 1948 and June 1948, letters from private physicians dated in July 1948 and August 1948, a letter from the Veteran's private physician dated in July 2005, and appellant's lay statement dated in August 2005.  The record also contains transcripts of the appellant's Board hearings conducted in January 2009 and January 2012.

As noted in the Introduction, these issues were previously remanded in September 2011 to schedule a Board hearing for the appellant.  A letter dated in December 2011 notified the appellant of the date, time and location of the video conference Board hearing.  The record contains a transcript of the January 2012 Board hearing.  Accordingly, the Board finds that there has been substantial compliance with the September 2011 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

There is no indication in the file that there are additional relevant records that were in VA's constructive possession at the time of the Veteran's death that have not been associated with the claims file.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court recently held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The undersigned VLJ explained the issues on appeal discussed the appellant's belief that certain records were missing from the claims file.  As will be discussed in greater detail below, the evidence does not reflect that there were missing VA treatment records at the time of the Veteran's death.  With respect to any error regarding the duty to suggest the submission of evidence, the Board finds that any such error does not prejudice the appellant.  In accrued benefits claims, the evidence to be considered is the evidence that was associated with the claims file at the time of the Veteran's death.  Therefore, any additional evidence submitted may not be considered in adjudicating the issues on appeal.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).  To the extent that the VLJ did not identify submission of evidence that may have been overlooked, the error is not prejudicial to the appellant.

II.  Merits of the Claims for Accrued Benefits

Upon the death of a veteran, periodic monetary benefits to which that individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at the date of his death ("accrued benefits") and due and unpaid for the period not to exceed two years, shall, upon the death of such individual be paid to the living person first listed as follows: (1) his spouse, (2) his children (in equal shares), (3) his dependent parents (in equal shares).  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).  A new revision to the law regarding accrued benefits claims, enacted by Congress and signed by the President as the Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, on December 16, 2003, amends 38 U.S.C.A. § 5121(a) by repealing the two-year limit on accrued benefits so that a veteran's survivor may receive the full amount of award for accrued benefits; however, this revision relates only to cases where the veteran's death occurred on or after the date of enactment, December 16, 2003, such as this case.

In order for a claimant to be entitled to accrued benefits, "the veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating decision."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998)).  The Board emphasizes that by statute, entitlement to accrued benefits must be based on evidence in the file at the time of death, or evidence, such as VA records, deemed to be of record at that time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 Vet. App. 483 (1994).

Service Connection

The Veteran sought separate service connection for a right foot disorder prior to his death in October 2005.  See August 2005 claim.  The appellant contends that the Veteran was entitled to a separate award of service connection for a right foot disability manifested by discoloration and swelling.  The appellant testified in January 2012 that she believes the right foot discoloration and swelling were due to a circulatory problem, separate from the manifestations of his service-connected sciatic nerve disability, as a residual of the gunshot wound in service.  

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Service connection may be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In general, to establish service connection for a claimed disorder, there must be (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, service connection for a claimed disability may be established on a secondary basis for a disability that is proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the medical evidence of record at the time of the Veteran's death does not show that the Veteran had demonstration or a diagnosis of a circulation disorder manifested by right foot discoloration and/or swelling as a residual of a gunshot wound.  

The Board observes that a March 1948 VA examination regarding the Veteran's gunshot wound reveals that the Veteran's subjective complaints included that his circulation was very poor in cold weather and his right foot/leg would swell after he had been standing on it.  There were no physical findings of swelling or discoloration of the right foot.  The examiner determined that the Veteran had partial right foot drop, limitation of motion of the right knee, hip and ankle, partial atrophy of the right thigh and calf and scarring of the right buttock and thigh.  The only evidence of record at the time of the Veteran's death that indicates that the Veteran had a circulatory problem is the lay statements of the appellant dated in August 2005.  The appellant noted that the Veteran's right foot had always been swollen and discolored as a result of the gunshot wound in service.  She also noted that, in March 2001, the Veteran underwent open heart surgery with mitral valve replacement and triple bypass, indicating that the Veteran had a circulatory disability.  The Board finds that the appellant is not competent to report that the symptoms of discoloration and swelling are related to a circulatory problem, which in turn is related to the Veteran's gunshot wound during active military service or caused by or aggravated by the Veteran's service-connected sciatic nerve disorder as this requires special medical knowledge.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The appellant has not been shown to have the requisite training.

Furthermore, there is no competent medical evidence of record at the time of Veteran's death that indicates that the Veteran had a circulatory disorder manifested by discoloration and/or swelling that is related to the in-service gunshot wound.

Furthermore, the evidence of record reveals that the Veteran was compensated for neurological manifestations of a right foot disability as a result of his combat wound.  A March 1948 VA examination shows that the Veteran was diagnosed with partial right foot drop.  An April 1948 neuropsychiatric VA examination reveals that there was moderate atrophy of the right gastrocnemius.  There was an inability to flex toes, but extension was present.  There was numbness above the first metatarsal and hyperesthesia of the sole of the foot.  A July 1948 letter from a private physician revealed that the Veteran had mild equino varus deformity of the right foot.  He could abduct the right foot to the midline.  There was hyperesthesia of the right foot.  A private physician letter in August 1948 indicates that the Veteran had loss of motion in all toes which interfere with walking.  When in his bare feet there was a loss of balance and propulsion and he walked on the ball of his foot with the heel off the ground.  When the Veteran would attempt to lift the right foot there was a marked slapping of the ground showing a dropped foot.  The physician determined that the Veteran had loss of use of his right foot.

The Board notes that when the Veteran was originally service-connected for incomplete paralysis of the sciatic nerve and granted entitlement to special monthly compensation, the evidence of record did not show that the Veteran had symptoms of discoloration and swelling related to the service-connected incomplete paralysis of the sciatic nerve.  The appellant submitted a lay statement in August 2005 asserting that the Veteran's right foot had always been moderately to severely swollen and discolored as a result of the gunshot wound.  Based on the lay statement of the appellant to include the description of swelling and discoloration of the right foot, the RO in a September 2008 rating decision increased the Veteran's rating for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, due to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, for accrued benefits purposes, to 80 percent.  Specifically, the September 2008 rating decision stated that the Veteran met some of the requirements for an 80 percent rating as noted by the appellant in her August 2005 statement to include that the Veteran's right foot was frequently painful and swollen.  Accordingly, the symptom of swelling was used in the grant of the 80 percent disability rating.  The evaluation of the same disability under various diagnoses is to be avoided and the evaluation of the same manifestation under different diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Thus, the evidence does not show a separate right foot disability manifested by swelling that was not considered in the grant of the 80 percent disability rating.  As noted above, discoloration of the right foot has not been shown to be related to service, to include a gunshot wound, nor proximately due to or chronically aggravated by the service-connected gunshot wound.  In this regard, the Board notes that a private physician's report of consultation in March 2001 noted that the Veteran may well have some longstanding sympathetic abnormality in the right leg related to prior nerve injury, and that this often can result in some chronic changes in skin temperature and color.  Although the appellant mentioned the March 2001 record in her August 2005 statement, the fact remains that the actual report was not in the record at the time of the Veteran's death.  In this regard, the Board notes that, although the March 2001 private clinical consultation report was received within days of the Veteran's death, the provisions of 38 C.F.R. § 20.305 (mailbox rule) are not applicable as documents which accompanied submission of the March 2001 private clinical consultation report were dated subsequent to the Veteran's death.

In conclusion, the Board finds that, at the time of the Veteran's death, there had been no demonstration by clinical, or competent and credible lay, evidence of a separate chronic disability (to include a circulatory disability) manifested by right foot discoloration and/or swelling.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Again, there was no indication of a diagnosed disability during the appeal period (August 2005 to the date of the Veteran's death in October 2005) and there was no indication of a separately diagnosed disability within close proximity of the Veteran's claim for service connection.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); see Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Again, the symptom of swelling was considered in the grant of the 80 percent disability rating for the Veteran's service-connected disability.  Accordingly, the Board finds that entitlement to separate service connection for a right foot disability manifested by swelling and discoloration to include as secondary to a service-connected disability, for accrued benefits, is not warranted.  The preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

The Veteran filed a claim for an increased rating for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, which was received on August 15, 2005.  As such, the rating period for consideration on appeal includes the one year period prior to August 15, 2005.  See 38 U.S.C.A. § 5110(b)(1), 38 C.F.R. § 3.400 (2013).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  When the evidence is in relative equipoise, the veteran is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

At the time of his death, the Veteran's incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary due to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity was rated as 60 percent disabling under 38 C.F.R. §  4.124a, Diagnostic Code 8520 (2013) for paralysis of the sciatic nerve.  During the appeal for accrued benefit purposes, the disability rating was increased to 80 percent disabling effective August 15, 2005, the date the claim for increased benefits was received, in a September 2008 rating decision.

The Board observes that the appellant contends that the Veteran's service-connected incomplete paralysis of the sciatic nerve should be rated as 100 percent.  The appellant also asserts that the increased 80 percent disability rating should be effective earlier than the date the Veteran filed his claim as there is evidence that it was factually ascertainable that an increase in disability had occurred within one year before the claim was received.  As the rating period for consideration on appeal includes one year prior to the date of the claim, the Board interprets the appellant's disagreement as being to the denial of a rating in excess of 60 percent (to include 80 percent) for that one year period.

Under Diagnostic Code 8520, a 60 percent rating is warranted for severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  Complete paralysis of the sciatic nerve resulting in the foot dangling and dropping, no possible active movement of muscles below the knee, and weakened or (very rarely) lost flexion of the knee, warrants an 80 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The rating schedule provides guidance for rating neurologic disabilities.  With regard to rating neurologic disabilities, cranial or peripheral neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Prior to August 15, 2005

The Board observes that the appellant asserts that the increased disability rating of 80 percent should be effective earlier than the date the Veteran filed his claim as there is evidence that it was actually ascertainable that an increase in disability had occurred within one year before the claim was received.  As the appellant is only entitled to what was properly due the Veteran at the time of death, any potential grant of an increase is subject to the regulation governing the effective date of such an award.  See Zevalkink v. Brown, 102 F.3d 1236, 1241 (Fed. Cir. 1996).  Essentially, the appellant contends that the grant of an 80 percent disability rating should be for the entire appeal period.

The general rule as it pertains to the effective date for an award of increased compensation is that the effective date of such award will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception to that rule applies, however, under circumstances where the evidence demonstrates that a factually ascertainable increase in disability occurred within the one-year period preceding the date of receipt of the claim for increased compensation.  In this context, the law provides that the effective date of the award "shall be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, if application is received within one year from such date."  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

With respect to the issue of whether the appellant is entitled to a disability rating in excess of 60 percent for service-connected incomplete paralysis of the right sciatic nerve prior August 15, 2005 (the date of claim), the Board notes that for increased rating claims the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  An exception is when the earliest date of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.

The Board observes that at the time of the Veteran's death, the record contained an August 2005 lay statement from the appellant.  She asserted that the Veteran's disability increased in the past 52 years.  She noted that the Veteran's injured right leg had always been visibly wasted and his right foot had always been moderately to severely swollen and discolored.  She explained that over the years his ability to walk deteriorated further and having smooth pavement or flooring to walk upon became essential.  The Veteran applied for a handicap plate for his vehicle in approximately 1995 as walking any distance had become more difficult and painful.  In the past few years, the Veteran limited his daily life to the main floor of the house because the injury had caused him difficulty in using the stairs.  The Board notes that the RO used this evidence to grant the Veteran entitlement to an 80 percent disability rating.  The evidence discussed above indicates that the increase in disability occurred more than one year prior to the date of receipt of the claim. 

However, the August 2005 lay statement also indicates that in the spring of 2005, the Veteran started to use a lawn mower as transport around their property and to visit neighbors.  In the September 2008 rating decision, it appears that the RO used this statement to conclude that evidence showed weakened flexion in that the Veteran was unable to negotiate uneven terrain.  The appellant also noted that lately, the Veteran had been unable to walk on the treadmill for more than two minutes, before his injured right leg would become too painful to walk on.  The Board finds that these statements are too general to determine a specific date that it was factually ascertainable that any additional increase in disability had occurred with any degree of certainty.  In VAOPGCPREC 12-98 (Sept. 23, 1998), the General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence established that the increase in the degree of disability had occurred.  That section was intended to be applied in those instances where the date of an increase in disability can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.  The Board finds that the overall context of the appellant's lay statements in August 2005 indicates that the Veteran's disability worsened gradually over an extended period of time.  Additionally, at the time of the Veteran's death, the record did not contain pertinent clinical, or pertinent competent and credible lay, evidence of record as to the status of the disability at issue at any time during the one year period prior to August 15, 2005.  The Board recognizes the appellant's representative's assertion that the March 2001 private treatment record mentioned by the appellant in her August 2005 statement should be deemed as part of the claims file at the time of the Veteran's death.  However, even though the record was mentioned by the appellant, the private treatment records, including the March 2001 record, were received after the Veteran's death.  Again, the provisions of 38 C.F.R. § 20.305 are not applicable as documents which accompanied submission of the March 2001 private clinical consultation report were dated subsequent to the Veteran's death.

The Board also notes that the appellant contends that VA should have granted an 80 percent or 100 percent disability rating for service-connected incomplete paralysis of the sciatic nerve retroactive to 1947.  The Veteran did not appeal the June 1948 rating decision that assigned a 60 percent disability rating.  Thus, this decision is final.  Once there is a final decision in which the RO grants a benefit and assigns an effective date, a claimant who has not timely appealed that effective date cannot subsequently make a "freestanding" claim for an earlier effective date for that benefit after the expiration of the one-year period for appealing the assigned effective date.  Rudd v. Nicholson, 20 Vet. App. 296 (2006) (holding that, where there was a prior final decision of record that assigned an effective date, absent a contention of CUE or petition to reopen the previous decision, non-specific "freestanding" claim for an effective date would vitiate the rule of finality and should be dismissed).  A final decision can only be overcome by a request for revision based on clear and unmistakable error (CUE) or by a request to reopen based upon new and material evidence.  See 38 U.S.C.A. §§ 5108, 5109A (West 2002); 38 C.F.R. §§ 3.105(a), 3.156(a) (2013).  A review of the appellant's statements in November 2008 does not indicate that she is contending that there was clear and unmistakable error in the June 1948 rating decision.  Furthermore, a claim for CUE in the June 1948 rating decision was not pending at the time of the Veteran's death.  VA is precluded from paying accrued benefits based on CUE in a veteran's case unless there was a CUE claim pending from the veteran at the time of the veteran's death.  See Jones v. West, 136 F.3d 1296, 1299-1300 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 (1998).  Thus, the appellant does not have any legal right to pursue an earlier effective date claim back to 1948 to include as due to CUE for accrued benefits purposes.

Based on the foregoing, the Board finds that the Veteran was not entitled to a rating in excess of 60 percent (to include an 80 percent rating) prior to August 15, 2005, for the service-connected incomplete paralysis of the right sciatic nerve, so as to warrant accrued benefits.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not applicable and the claim is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54- 56 (1990).

As of August 15, 2005

The Board notes that the 80 percent disability rating currently assigned for the Veteran's right sciatic nerve disability as of August 15, 2005 is the highest available under Diagnostic Code 8520.  Accordingly, the claim for a disability rating in excess of 80 percent under this diagnostic code must be denied.

Furthermore, a disability rating in excess of 80 percent under any other potentially applicable Diagnostic Codes is not warranted.  In this particular case, an 80 percent rating is the highest rating that is legally assignable, given the confinement of all affected service-connected disability to at knee level, and no higher.  This is because the provisions of 38 C.F.R. § 4.68 (2013), also referred to as the amputation rule, hold that the combined rating for disabilities of an extremity shall not exceed the rating for an amputation at the elective level, were amputation to be performed.  The applicable rating for amputation of the thigh at the upper third, one-third of the distance from perineum to knee joint measured from perineum is 80 percent under the VA rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 5161 (2013).  As a result, a disability rating greater than 80 percent cannot be assigned without violating the amputation rule.  Moreover, since there is no evidence of amputation, there is no basis for consideration of assignment of 90 percent rating for an elective level of amputation at a level above the upper third of the thigh, such that it would result in disarticulation, with loss of extrinsic pelvic girdle muscles.  38 C.F.R. § 4.71a, Diagnostic Code 5160 (2013).

Thus, for the reasons explained above, the Board finds that the preponderance of the evidence is against the claim for a disability rating in excess of 80 percent for service-connected paralysis of the right sciatic nerve as of August 15, 2005 for accrued benefits purposes.  The benefit-of-the-doubt doctrine is not for application and the claim for a rating in excess of 80 percent for accrued benefits purposes is denied.

Extra-schedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and it is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the Veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, the evidence does not show such an exceptional disability picture that the available schedular rating for the service-connected paralysis of the right sciatic nerve is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's paralysis of the right sciatic nerve with the established criteria found in the rating schedule for paralysis of the sciatic nerve shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board finds that the rating criteria consider the functional impact of the Veteran's paralysis of the right sciatic nerve and the evidence of record at the time of his death does not indicate that his sciatic nerve had caused marked interference with employment that is not already contemplated in the rating schedule.  Furthermore, the evidence of record at the time of the Veteran's death does not show that his service-connected paralysis of the right sciatic nerve had necessitated frequent periods of hospitalization or otherwise rendered impracticable the regular schedular standards for rating such disability.  Under these circumstances, and in the absence of factors suggestive of an unusual disability picture, further development in keeping with the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).


ORDER

Entitlement to separate service connection for a right foot disorder, to include as secondary to service-connected disability, for accrued benefits purposes, is denied.

Entitlement to a disability rating in excess of 60 percent for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, prior to August 15, 2005, for accrued benefits purposes, is denied.

Entitlement to a disability rating in excess of 80 percent for service-connected incomplete paralysis of the right sciatic nerve with contracture, flexion of right knee, secondary to paralysis due to gunshot wound of the right buttock with three healed scars, right buttock, partial foot drop and atrophy of the right lower extremity, from August 15, 2005, for accrued benefits purposes, is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


